Citation Nr: 0529257	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chloracne as 
secondary to presumed exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy as secondary to presumed exposure to herbicides.

3.  Entitlement to service connection for degenerative joint 
disease, lumbar spine.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to an increased (compensable) rating for 
right herniorrhaphy residuals. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1973, to include service in Vietnam from December 
1970 to December 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  An August 2001 rating 
decision denied the claims for entitlement to service 
connection, and a January 2003 rating decision denied 
entitlement to an increased rating.  The veteran perfected 
timely appeals of both rating decisions.

The veteran testified at a Video Teleconference Hearing in 
August 2005 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

During the initial review of this appeal, in August 2004, the 
Board granted the veteran's motion to reschedule a hearing 
which he had canceled, or failed to report for, and remanded 
the case to the RO to schedule it.  As noted above, the 
hearing was held and the case returned to the Board for 
further appellate review.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the document below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence shows that 
chloracne is not related to an in-service disease or injury.

3.  The preponderance of the probative evidence shows that 
peripheral neuropathy is not related to an in-service disease 
or injury.

4.  The preponderance of the probative evidence shows that 
degenerative joint disease, lumbar spine, is not related to 
an in-service disease or injury.

5.  The veteran's right hernia repair residuals manifest with 
a healed asymptomatic scar, no evidence of hernia recurrence, 
and subjective complaints of discomfort and pain.

CONCLUSIONS OF LAW

1.  Chloracne was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 
5107(b) (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(e) (2005).

2.  Peripheral neuropathy was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1116, 5107(b) (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a) & (e) (2005).

3.  Degenerative joint disease was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2005).

4.  The requirements for a compensable rating for right 
hernia repair residuals have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002 and Supp. 2005); 38 C.F.R. § 4.1, 
4.3, 4.7, 4.114, Diagnostic Code 7338 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 
C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

As concerns the veteran's claims for entitlement to service 
connection, in an April 2001 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any additional information 
that was relevant to the claim.

With regard to the claim for an increased rating, an August 
2004 RO letter provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

The veteran was also provided with a copy of the appealed 
rating decisions, as well as the January 2003 and March 2003 
Statements of the Case (SOC's).  The SOC's provided him with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, he also was specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the March 2003 SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, to include a report and 
materials from his private provider.  Under the circumstances 
in this case, the veteran has received the notice and 
assistance contemplated by law and adjudication of the claim 
poses no risk of prejudice to the veteran.  See Mayfield, 
supra; Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Factual background, Herbicide Claims

In his March 2000 application for service connection, the 
veteran related that, while serving in Vietnam, he unloaded 
barrels of Agent Orange, he was treated for numbness in his 
right extremity, he still experienced peripheral neuropathy, 
and that he also manifested rashes, which he believed might 
be chloracne.

The veteran's service personnel record, Air Force Form 7, 
reflects that he served in Vietnam from December 1970 to 
December 1971.  His service medical records reflect an April 
1971 entry where the veteran complained of a rash under his 
chin and beginning athlete's foot.  He was prescribed 
medicated lotion and powder.  A November 1971 Report Of 
Medical Examination For Initial Flying reflects the examiner 
assessed the veteran's skin and neurologic system as normal, 
and the veteran did not report any skin or neuropathy 
symptomatology.  

The service medical records also reflect that, in January 
1973, he presented with a complaint of numbness in his right 
hand and right wrist of one month's duration.  The examiner 
drew a sketch which reflected the affected area as from the 
tip the veteran's right little finger down the side to the 
wrist.  Physical examination revealed good ulnar motor 
function, and the examiner noted that the veteran's symptoms 
did not follow an ulnar distribution.  The examiner rendered 
an impression of numbness, right hand, of questionable 
etiology.  The service medical records reflect no further 
entries for complaints, findings, or treatment for skin or 
neurologic symptomatology.  The veteran's September 1973 
Report Of Medical History For Separation reflects that he 
reported a history of several areas of prior symptomatology 
but none related to his skin or neurologic system.  The 
September 1973 Report Of Medical Examination For Separation 
reflects that the veteran's skin and neurologic system were 
assessed as normal.

Private treatment records of April 1998 reflect that, at a 
routine follow-up, physical examination revealed the 
veteran's neurological system to show no gross focal deficits 
or obvious neurological deficits.  A November 1998 note 
reflects that the veteran presented noticeably under the 
influence of alcohol with complaints of radiating pain to the 
left leg and some paresthesias of both arms.  The physician 
diagnosed lumbar degenerative disc disease.

The August 1999 VA examination report reflects that the 
veteran complained of bilateral carpal tunnel disease.  
Physical examination revealed the veteran's skin to be 
normal, pulses 2+, pedal, patellar reflexes 2+, brachial 
reflexes 2+, ulnar reflexes 2+, positive sensation in all 
limbs to sharp and dull, and strength equal and strong in 
both arms.  No deficits were noted.

In May 2001, the veteran was entered into the Agent Orange 
Registry and received a complete work-up.  The veteran 
reported that he had quit drinking and smoking several months 
earlier.  He related that he experienced recurrent acne-like 
lesions on his abdomen which came and went over the years.  
When present, they were pruritic, slightly elevated, and red.  
The examiner noted the veteran to be asymptomatic at the 
examination.  Physical examination revealed the skin to be 
warm with good color and what appeared to be a residual 
lesion on the abdomen.  It was slightly erythematous and non-
pruritic.  Neurologic and coordination appeared normal.  No 
sensory or motor changes were noted, and deep tendon 
superficial reflexes were physiologic.  The examiner's 
impressions did not include any diagnosis of a skin disorder, 
nor peripheral neuropathy.  Cervical radiculopathy was noted, 
however.  A June 2001 VA follow-up note reflects that the 
veteran's skin was intact and of normal texture and hair 
growth pattern.  Neurologically, he was pleasant, relaxed, 
cooperative, and a good historian.

VA outpatient treatment records of 2005 reflect no entries or 
findings of skin or neurological pathology, except that 
related to the veteran's back disability.  At the hearing, 
the veteran related that his feet especially broke out during 
warm weather, and that he broke out while serving in Vietnam.  
He also related that, while in Thailand or Vietnam, he did 
not remember, he got his hand in something, and it 
immediately went numb, and that he went to sick call.  He 
related that he could not feel his fingers, right leg, or 
toes, and that he had fallen as a result.  The veteran 
related that he was told that he had peripheral neuropathy.

Applicable law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumptive period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2005).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases, including 
chloracne, or other acneform disease consistent with 
chloracne, and acute and subacute peripheral neuropathy shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. 
§ 3.309(e).  For the purposes of § 3.307, the term herbicide 
agent means a chemical in a herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(i).  Agent Orange is generally considered a 
herbicide agent and will be so considered in this decision.

As concerns chloracne and acute and subacute peripheral 
neuropathy, they shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to a herbicide agent during active 
military service.  38 C.F.R. § 3.307(a)(6)(ii).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era (reversing the Court's holding in McCartt v. 
West, 12 Vet. App. 164 (1999) that required that the veteran 
have a presumptive disease before exposure was presumed).

Analysis

The veteran is presumed to have been exposed to herbicides 
during his service in Vietnam.  Nonetheless, other than the 
single 1971 entry for a rash under the chin and athlete's 
foot, there is no evidence of any skin pathology during the 
veteran's active service.  Physical examinations conducted 
just prior to and at his separation from active service 
assessed his skin as normal.  Further, none of the post-
service treatment records reflect any findings or diagnosis 
of chloracne or any other skin disorder that was associated 
with the veteran's service.  There is no evidence that the 
veteran manifested chloracne within one year of his departure 
from Vietnam in December 1971.  See 38 U.S.C.A. § 
3.307(a)(6)(ii).  The 1999 VA examination noted what appeared 
to be a residual lesion, but the examiner did not diagnose 
chloracne.  Subsequent VA outpatient treatment records 
reflect that the veteran's skin was noted to be normal.  
Thus, the Board finds that the evidence preponderates against 
the claim for entitlement to service connection for chloracne 
as secondary to exposure to herbicides, both on a direct and 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(e).

As concerns the veteran's claim for entitlement to service 
connection for peripheral neuropathy, the regulation defines 
acute or subacute peripheral neuropathy as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  The 
Board again notes the absence of any evidence of a  diagnosis 
of peripheral neuropathy.  The veteran related at the hearing 
that the episode related to his right hand occurred either in 
Vietnam or Thailand.  His service medical records, however, 
reflect that it occurred in 1973 at Myrtle Beach Air Force 
Base, South Carolina, approximately two years after his 
return from Thailand.  Further, the entry reflects no 
diagnosis of peripheral neuropathy.  

In any event, even were it a form of peripheral neuropathy, 
the evidence of record shows the event to have manifested 
years, rather than weeks, after the veteran's last presumed 
exposure to herbicides, which was in December 1971, see 38 
U.S.C.A. 
§ 3.307(a)(6)(iii), and, if still present, obviously had not 
resolved.  The veteran's private treatment records of 1998 
showed no findings or diagnosis of peripheral neuropathy.  
The evidence, however, to include the 2001 Agent Orange 
Registry Protocol, noted no findings of peripheral 
neuropathy.  

The first step in showing entitlement to service connection 
is diagnosis of a disorder or disability.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

While VA records note a history of bilateral carpel tunnel 
syndrome, there is no diagnosis of peripheral neuropathy.  
Further, there is no competent medical evidence linking any 
neurological disorder to service.  The Board notes the 
veteran's assertion at the hearing that a VA provider told 
him he had peripheral neuropathy.  His account of what a 
physician purportedly said, filtered as it was through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

For the reasons set forth above, the Board finds that the 
evidence preponderates against the claim, and it must be 
denied.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(e).



Factual background, low back

The veteran is diagnosed with lumbar spondylosis with mild 
disc space narrowing.  The service medical records reflect 
that the veteran reported that he strained his back in the 
same 1971 incident led to his inguinal hernia.  Apparently 
the veteran applied for cross-training into the Loadmaster 
career field, which is an aircrew specialty.  The November 
1971 Report Of Medical Examination For Flying, Initial, 
reflects that he reported having experienced some low back 
pain upon lifting heavy objects since August 1971, and that 
he had not sought treatment.  The examiner noted the 
veteran's spine and other musculoskeletal system to manifest 
full range of motion with good strength, and assessed those 
areas as normal.  His September 1973 Report Of Medical 
History For Separation reflects that he listed a history of 
recurrent lower back pain for the prior six months which had 
not been treated.  The September 1973 Report Of Medical 
Examination For Separation reflects that the veteran's spine 
was assessed as normal.

Post-service treatment records reflect no evidence any 
complaints, findings, or treatment for low back 
symptomatology within one year of the veteran's active 
service or in the years immediately following his active 
service.  The earliest medical evidence of low back 
symptomatology is Dr. Peterson's June 1998 impression of 
degenerative disc disease at L5-S1, which he based on his 
assessment of x-rays.  VA treatment records reflect that 
January 1999 x-rays showed thoracolumbar spondylosis with 
intervertebral disc height loss at L5-S1.  May 1999 x-rays 
were read as having shown lumbar spondylosis with mild disc 
space narrowing.  The August 1999 VA examination report 
reflects that the veteran related that he wondered if his 
then current low back symptoms were related to the 1971 in-
service incident where he hurt his back while unloading a 
truck.  The examiner diagnosed degenerative joint disease but 
drew no connection between the disease and the veteran's 
military service.

The veteran related at the hearing that he experienced back 
symptomatology during his active service, and that he did 
seek treatment on two occasions.

Applicable law and regulation

The legal standard for service connection is set forth above 
and, except for the portion which discussed service 
connection as due to exposure to herbicides, is incorporated 
herein by reference.  Further, certain chronic diseases may 
be presumed to be service connected if they manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  Arthritis is one of the diseases listed as 
eligible for presumptive service connection.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Analysis

Other than generic complaints along with his recurrent 
complaints of hernia symptomatology, the service medical 
records reflect no entries for treatment of a low back 
disorder.  The Board infers that the two occasions of 
treatment which the veteran related at the hearing refer to 
the two physical examinations in 1971 and 1973 set forth 
above.  As noted, both examination reports reflect that the 
veteran related that he did not seek treatment for his low 
back symptoms.  In light of the fact that the examiners at 
both examinations assessed his spine as normal, to include 
the examiner at the 1971 examination having noted that range 
of motion was normal with good strength, the Board finds that 
any back symptomatology was of an acute and transitory 
nature.  The file reflects no evidence of chronicity or 
continuity of symptomatology.  Moreover, the first indication 
of a chronic back disorder is shown by evidence dated in 
1998, more than 27 years after discharge from service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000) (absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim).

None of the post-service treatment records reflect any 
opinion or comment that the veteran's degenerative joint 
disease, lumbar spine, is related to his active military 
service, or suggest such a relationship.  Thus, the Board 
finds that the evidence preponderates against the claim on a 
direct and presumptive basis.  38 C.F.R. §§ 3.303, 3.307(a), 
3.309(e).

Factual background, increased rating

Historically, after an August 1971 in-service incident, the 
veteran developed a right inguinal hernia which was repaired 
while he was in service.  An August 1976 rating decision 
granted service connection for scar, painful, inguinal 
herniorrhaphy, with a 10 percent evaluation, effective June 
1976.  A July 1977 rating decision changed the veteran's 
rating to status post-operative right herniorrhaphy and 
reduced his evaluation to noncompensable, effective October 
1977.

The veteran's service medical records reflect that, after the 
right hernia repair, the veteran complained of recurrent pain 
and discomfort despite the fact that physical examinations 
revealed no evidence of recurrence of the hernia.  One 
examiner noted that the hernia surgery may have resulted in 
nerve pathology.

The May 2002 VA examination report reflects that the veteran 
related that, since the hernia surgery, he had experienced 
discomfort and numbness in his right groin area.  Physical 
examination of the abdomen revealed it to be soft and 
nontender to palpation.  There was a scar in the right lower 
quadrant from the previous inguinal herniorrhaphy.  The 
examiner noted that there was no recurrence of the hernia, 
but that the veteran did complain of continuous discomfort in 
the right groin area.  The examiner rendered a diagnosis of 
history of right herniorrhaphy with residuals of discomfort 
on a continuous basis since 1974 and history of diaphragmatic 
hernia.  

VA outpatient treatment records for 2005 reflect no entries 
related to the veteran's post-operative right herniorrhaphy.  
At the hearing, the veteran related that, on a daily basis, 
his right hernia repair area manifests pain on average of 4-
5/10, with occasional sharp stabs of pain.

Applicable law and regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).

Analysis

Applicable rating criteria provide that a small, post-
operative, recurrent, or unoperated irremediable inguinal 
hernia, not well-supported by truss, or not readily 
reducible, warrants an evaluation of 30 percent.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  A post-operative recurrent, 
inguinal hernia, readily reducible and well-supported by 
truss or belt warrants an evaluation of 10 percent.  Id.  A 
hernia which is small, reducible, or without true hernia 
protrusion warrants a noncompensable (O percent) rating.

The medical evidence of record shows that, the veteran's 
long-standing complaints of discomfort and pain 
notwithstanding, there is no recurrence of his right inguinal 
hernia.  Further, the 2002 examination report reflects that 
the examiner did not diagnose any other pathology related to 
the right herniorrhaphy residuals.  The Board notes an early 
February 2005 VA treatment note which reflects an entry of a 
hard-to-feel hernia in the right inguinal area, and that a 
surgical consult was requested.  The same entry, however, 
reflects that the veteran complained of a left sided groin 
hernia.  The Board further notes that the mid-February 2005 
surgery consult reflects that the veteran related that he had 
noticed a painful bulge in the left groin area, the examiner 
assessed a left inguinal hernia, and noted that a repair with 
mesh would be scheduled.  Thus, the Board finds that these 
entries refer to a left inguinal hernia, which is a separate, 
nonservice-connected pathological entity and unrelated to the 
right post-operative right inguinal hernia.  In light of the 
absence of any medical evidence of a recurrence of the 
veteran's right inguinal hernia, the Board finds that the 
evidence of record preponderates against a compensable 
evaluation.  38 C.F.R. §§ 4.3, 4.7, Diagnostic Code 7338.

The Board has also contemplated, for the sake of argument, 
whether a rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8630 or 8640, for neuritis or neuralgia of the ilio-inguinal 
nerve could be applied in this case, despite the lack of an 
actual diagnosis of any nerve injury related to the right 
hernia repair.  However, such consideration would still not 
yield a compensable evaluation.  Under those codes, mild or 
moderate neuritis or neuralgia warrants a noncompensable 
evaluation.  Pursuant to 38 C.F.R. §§ 4.123 and 4.124, the 
maximum rating for neuritis or neuralgia will be that for 
moderate incomplete paralysis.  As those Diagnostic Codes 
provide a noncompensable evaluation for moderate incomplete 
paralysis, the maximum evaluation assignable under those 
Codes is zero percent.

The Board further finds that there is no evidence of any 
unusual or exceptional impact of the right inguinal hernia on 
the veteran's employment.  See 38 C.F.R. § 3.321(b)(1).  The 
evidence reveals multiple disabilities for which the veteran 
was in receipt of nonservice-connected pension.  There is no 
competent evidence showing the hernia, in and of itself, 
results in marked interference with employment or requires 
frequent hospitalization.

In reaching conclusions above with respect to all issues 
decided, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   

ORDER

Entitlement to service connection for chloracne as secondary 
to presumed exposure to herbicides is denied.

Entitlement to service connection for peripheral neuropathy 
as secondary to presumed exposure to herbicides is denied.

Entitlement to service connection for degenerative joint 
disease, lumbar spine, is denied.

Entitlement to an increased (compensable) rating for right 
herniorrhaphy residuals is denied.


REMAND

The July 2002 VA examination report reflects that the veteran 
was diagnosed with PTSD.  The report further reflected that 
the veteran indicated he was a vehicle dispatcher while in 
Vietnam and that, on approximately three occasions, the 
vehicle he drove was fired on by snipers.  His other claimed 
stressors included non-specific and vague incidents that he 
claimed to have witnessed during his tour of duty in Vietnam.  
The examination report, however, reflects that, during a 
rocket attack, he broke his glasses while seeking cover in a 
bunker, and that he was in fear throughout the rest of his 
tour.

An April 1971 entry in the service medical records reflect 
that the veteran presented at the Bien Hoa Air Base, Vietnam, 
dispensary with complaints of anxiety, and that he was 
prescribed valium.  Further, the Report Of Medical 
Examination For Separation reflects that the veteran reported 
a pounding heart when excited and a history of depression or 
excessive worry in June 1972, for which he was treated.  The 
service medical records reflect no entries related to 
treatment for depression or excessive worry in 1972.

The Board notes that, other than requesting the veteran to 
provide more specific information on his stressors, which he 
did not do, the RO did not conduct any development of the 
veteran's stressors.  The veteran related at the hearing that 
the base where he was stationed in Vietnam experienced mortar 
attacks nightly.  Only the veteran's AF Form 7 is of record.  
The service medical records reflect entries made at Bien Hoa 
and Tan Son Nhut Air Bases, Vietnam.  Any Air Force 
Performance Reports extant for the period December 1970 to 
December 1971 would reflect any other bases of assignment 
while in Vietnam.  Further, records of mortar or other 
hostile attacks at Bien Hoa and Tan Son Nhut Air Bases is 
specific information which the Center For Unit Records 
Research can research.  Confirmation of the veteran's 
physical presence during a mortar attack may confirm his 
claimed stressor.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran 
and ascertain where he was assigned 
during his tour in Vietnam.  The RO also 
should inquire of the National Personal 
Records Center as to whether there are 
any additional personnel records extant 
related to the veteran, to include his 
Air Force Performance Reports.

2.  After the above is completed, the RO 
should contact the Center For Unit 
Records Research and request any 
existing information related to mortar, 
rocket, or other hostile attacks at Bien 
Hoa and Tan Son Nhut Air Bases for the 
period December 1970 to December 1971.  
Should the Center For Unit Records 
Research require a shorter time period, 
reference March 1971 to April 1971 at 
Bien Hoa Air Base, and July 1971 to 
August 1971 for Tan Son Nhut Air Base.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental SOC 
(SSOC) in light of all the other 
evidence of record.  To the extent that 
the benefit sought on appeal remains 
denied, issue the veteran a SSOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


